DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5 and 12-16 are objected to because of the following informalities:  
Regarding Claim 2 and the limitation “15 g/Nm3”, this is technically correct but for additional clarity, the Examiner suggests adding “(normal cubic meters)”, so N is not mistaken for Newtons.
Regarding Claim 5 and 12-16, “the glass melting furnace to from” should be “the glass melting furnace from”.
Appropriate correction is required.

Claim Interpretation
Regarding Claim 4 and 11, the limitation “at a position corresponding to the exposed portion” is vague and indistinct with respect to the word “corresponding”. Applicant’s specification discloses the gas supply port 14 is not particularly limited to that depicted in Fig. 1 and may be arranged at a plurality of positions (Application’s PGPUB US-20200331789-A1 [0039]). Examiner interprets this limitation to be the dry gas is supplied to the glass melting furnace at a position the dry gas contacts the exposed portion.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al (WO-2016185976-A1, English translation provided by Espacenet).
Regarding Claim 1, Murata teaches of a manufacturing process for a glass article/substrate (p. 6 Line 13) comprising: a melting step of melting glass raw materials (p. 6 Line 14-15) in a melting furnace only by electric heating to generate molten glass (p.6 Line 23-30) and a forming step of forming the molten glass 

Regarding Claim 3, according to Murata of claim 1, Murata teaches of reducing the water vapor amount in the atmosphere in the glass melting furnace by supplying a dry gas (N2 bubbling) into the glass melting furnace (p. 5 Line 30-32).

Regarding Claim 6 and 18, according to Murata of claim 1 and 3, Murata teaches of forming the glass substrate using down draw method (p. 5 Line 55).

Regarding Claim 7, according to Murata of claim 1, Murata teaches of using alkali-free glass (p. 5 Line 55).


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iino et al (WO-2007108324-A1, English translation provided by Espacenet).
Regarding Claim 8 and 9, Iino teaches of a glass melting furnace configured to melt glass raw materials only by electric heating to generate molten glass, comprising an adjusting part configure to adjust a water vapor amount in an atmosphere of the furnace by supplying a dry gas [0010-11, 16]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (WO-2016185976-A1).
Regarding Claim 2, according to Murata of Claim 1, Murata teaches of reducing water content in the furnace atmosphere (p. 5 Line 30). Murata is silent on explicitly adjusting the water vapor amount to an upper range of 15 g/Nm3 but shows motivation to reduce to zero, reading on “or less”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding Claim 10, according to Murata of Claim 2, Murata teaches of reducing the water vapor amount in the atmosphere in the glass melting furnace by supplying a dry gas (N2 bubbling) into the glass melting furnace (p. 5 Line 30-32).

Regarding Claim 17, according to Murata of Claim 2, Murata teaches of forming molten glass by down draw method (p. 5 Line 55).


Claim 5, 12, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (WO-2016185976-A1) as applied to claim 1, 2, 3, and 10 above, and further in view of Ogino et al (US-20070144212-A1).
Regarding Claim 5, 12, 13, and 15, according to Murata of Claim 1, 2, 3, and 10, Murata teaches to adjust water vapor amount in the glass melting furnace atmosphere (p. 5 Line 30) but is silent on changing the atmospheric pressure in the furnace. 
In related controlling atmospheric water in melting glass vessel art, Ogino teaches of adjusting the atmospheric pressure inside the vessel and outside the vessel by 10 to 30 Pa (1 to 3 mmH2O) or more to prevent water vapor to enter the vessel with the glass raw material [0046]. It would be obvious to one of ordinary skill in the art at the time of invention to modify Murata’s furnace atmosphere pressure to prevent water vapor from entering the furnace. 

Regarding Claim 20, according to modified Murata of Claim 5, Murata teaches of forming molten glass by down draw method (p. 5 Line 55).


Claim 4, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (WO-2016185976-A1) as applied to claim 3 and 10 above, and further in view of Iino et al (WO-2007108324-A1).
Regarding Claim 4 and 11, according to Murata of Claim 3 and 10, Murata teaches to use electric means to melt (raw) glass to reduce water and moisture during this step (p. 6 Line 25-28). but does not specify that the raw materials form an exposed liquid surface or teach the position where the dry gas is supplied. 
In related electric heater glass melting furnace/tank art, Iino teaches of raw glass materials 22 melting into a liquid surface of exposed molten glass 23 [0015] and an atmospheric gas introduction port 10 supplying dry nitrogen gas to the tank ([0016], Fig. 1) . It would be obvious to one of ordinary skill in the art at the time of invention that Murata also has a glass melting tank with molten glass comprising an exposed portion in which a liquid surface is not covered with glass raw materials and is exposed to a dry gas environment to reduce water content in the produced glass.


Regarding Claim 19, according to modified Murata of Claim 4, Murata teaches of forming molten glass by down draw method (p. 5 Line 55).

Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (WO-2016185976-A1) and Iino et al (WO-2007108324-A1) as applied to claim 4 and 11 above, and further in view of Ogino et al (US-20070144212-A1).
Regarding Claim 14 and 16, according to modified Murata of Claim 4 and 11, Murata teaches to adjust water vapor amount in the glass melting furnace atmosphere (p. 5 Line 30) but is silent on changing the atmospheric pressure in the furnace. In related controlling atmospheric water in melting glass vessel art, Ogino teaches of adjusting the atmospheric pressure inside the vessel and outside the vessel by 10 to 30 Pa (1 to 3 mmH2O) or more to prevent water vapor to enter the vessel with the glass raw material [0046]. It would be obvious to one of ordinary skill in the art at the time of invention to modify Murata’s furnace atmosphere pressure to prevent water vapor from entering the furnace.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-5746801-A Fukuda et al teaches of melting raw material to form glass with supplied dry gas and adjusting internal pressure of the vessel to produce fluoride glass.
US-20050061030-A1 Ichinose et al teaches of melting glass raw materials and refining the glass melt by discharging dry gas to remove water vapor exposure to the glass melt.
US-20060242995-A1 Bookbinder et al teaches of supplying dry hydrogen air and employ a positive pressure in the system to prevent outside atmosphere from entering the system to fine and change the water content in molten glass.
US-20120125050-A1 Murakami teaches of controlling water power partial pressure of the atmosphere while clarifying (refining) molten glass.
US-20140287905-A1 Tokunaga et al teaches of adjusting the water vapor concentration in the melting furnace while manufacturing alkali-free glass. 
WO-2005066083-A1 Hepper et al teaches of adjusting water in atmosphere to be 6 g of water per 1 kg of gas
JPS52110717A Ikeda et al teaches of changing the atmospheric pressure and supplying dry gas in the glass melting crucible from raw glass material

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741